DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2 of the remarks filed 12/23/2020, with respect to the rejection of claims 1, 21, and 22 under 35 USC 103 have been fully considered as to the point that the claimed viscosity range provides unexpected results, as evidenced by Tables 3 and 4 in the specification, and are persuasive in view of the amendment.  The rejection of claims 1, 21, and 22 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6, 13-17, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method for producing a film including the step of preserving a composition including a pigment, a resin, and a solvent under a condition of a viscosity ranging from 30 mPa∙s to 70.1 mPa∙s at -20°C to 30°C, wherein the pigment includes titanium oxide as to the context of claim 1.
The prior art fails to teach or render obvious a method for producing a film including the step of preserving a composition including a pigment, a resin, and a solvent by stirring intermittently, discontinuously, or continuously under a condition of a 
The prior art fails to teach or render obvious a method for producing a film including the step of preserving a composition including a pigment, a resin, and a solvent by allowing the composition to flow intermittently, discontinuously, or continuously under a condition of a viscosity ranging from 30 mPa∙s to 70.1 mPa∙s, wherein the pigment includes titanium oxide as to the context of claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713